Citation Nr: 1112318	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel








INTRODUCTION

The Veteran had active military service from November 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  By way of the October 2005 decision, the RO denied entitlement to special monthly compensation based on aid and attendance. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted.  The Veteran is currently in receipt of a 100 percent disability rating for posttraumatic stress disorder (PTSD) effective February 3, 1995, and special monthly compensation under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) on the account of being housebound, effective August 8, 2000. 

The Veteran now asserts that she is entitled to special monthly compensation based on aid and attendance.  Special monthly compensation is payable to a Veteran who, as a result of her service-connected disabilities, is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).   Under 38 C.F.R. § 3.351(c), a Veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

The Veteran was afforded a VA examination in August 2005 and at that time she was bedridden.  It was determined that she pain over her entire body and her PTSD and depression made her chronic fatigue worse.  She was diagnosed with chronic fatigue syndrome, depression, PTSD, hypothyroidism, and hypotension.  The October 2005 rating decision noted that the Veteran was receiving 24 hour home health care due to multiple co-morbidities and denied entitlement to special monthly compensation because there was no evidence that the Veteran required aid and attendance due solely to her service-connected PTSD. 

Since the August 2005 VA examination the Veteran has been living in a nursing home with 24 hour health care.  There is no mention in the Veteran's claims file as to precisely what disabilities were severe enough to require a nursing home.  Therefore, the Board finds that the Veteran should be afforded a VA examination in order to determine if she is in a nursing home based solely on her service-connected disabilities.  When a veteran claims that her condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Due to the length of time since the last examination and the fact that the Veteran has moved into a nursing home since the last examination, a new VA examination would be helpful in providing a current snapshot of her medical needs.    

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain all relevant private and VA treatment records. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to determine if she requires aid and attendance as a result of her service-connected disability, PTSD.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history and any assertions regarding whether the Veteran requires aid and attendance based on her service-connected PTSD.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should identify all of the Veteran's disabilities service-connected and non-service-connected.  The examiner should then opine solely on the Veteran's service-connected disabilities if they result in the Veteran's need for nursing home care and aid and attendance.   In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of her claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  





(Continued on the next page.)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


